DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is written in response to the Applicants Remarks filed 5/18/12.  Claims  1-3, 7-11, 13-15, 19, 22-24 are pending.  Claims 4-6, 12, 16-18, 20-21 have been cancelled.  Claims 22-24 are new.
Withdrawn Rejections
The 112 1st rejections of claims 4-6, and 16-18 have been withdrawn due to the cancellation of the claims.
The 112 2nd rejections of claims 4-6, and 16-18 have been withdrawn due to the cancellation of the claims.
The 103 rejections of claims 1-3, 7, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Siegel et al. (US 2016/0194621) have been withdrawn due to the amendments to claim 1.
Claim Objections
Claim 13 is objected to because of the following informalities:  The word “injecting” in the last line of claim 13 appears to be a typo for the intended word “ingesting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites wherein the amino acid sequence is at least 95% identical to the amino acid sequence of SEQ ID NO: 16.  This does not further limit claim 1 however, because claim 1 has been amended to also recite  “amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO: 16”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Sawao et al. (JP 2002078489) Translation.
Regarding Claims 1-3:  Anderson discloses a food supplement that contains a protease and is ingested with food [abstract].  Anderson discloses that the method improves the digestion of proteins [abstract].  Anderson also discloses using any suitable protein and specifically discloses that the protein is pea or soybean (a legume based protein), rice, corn, wheat; or whey or casein (animal based) [0033; 0034].  Anderson also discloses that the food supplement is incorporated into the food product [0033; 0035; 0056].
Anderson does not disclose a protease having at least a 95% identical amino acid sequence as Seq Id 16; wherein the amino acid sequence comprise the amino acid sequence as Seq Id 16.
Sawao discloses a protease having an amino acid sequence that has 97.6% sequence Identity (Seq 4) to the instant Seq ID 16 [pg. 13-14, and claim 1 of translated version].  Sawao discloses that the protease is thermostable [0006].  Sawao disclose the protease as useful as digestive enzymes or protein hydrolysis in food application [0016].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of Anderson, to include one or more proteases having an amino acid sequence that was substantially identical to an amino acid sequence of SEQ ID NO: 16, as in Sawao in order to provide an improved sequence that increases the digestion of proteins in a food product by a subject through the ingestion of a supplement. 
Although Sawao does not disclose wherein the amino acid comprises Seq ID 16 (claim 3), the sequences are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 7:  Anderson as modified discloses as discussed above in claim 1.  Anderson also discloses that the protein is pea or soybean (a legume based protein) [0033; 0034].
Regarding Claim 8:  Anderson as modified discloses as discussed above in claim 1.  Anderson also discloses that the protein whey or casein (animal based) [0033; 0034].
Regarding Claim 11: Anderson as modified discloses as discussed above in claim 1.  Anderson also discloses that the food supplement is ingested simultaneously with the food product [0033; 0035; 0056].
Claims 13-15, 19, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Siegel et al. (US 2016/0194621).
Regarding Claims 13-15:  Anderson discloses a food supplement that contains a protease and is ingested with food [abstract].  Anderson discloses that the method improves the digestion of proteins [abstract].  Anderson also discloses using any suitable protein and specifically discloses that the protein is pea or soybean (a legume based protein), rice, corn, wheat; or whey or casein (animal based) [0033; 0034].
Anderson does not disclose a protease having at least a 90% identical amino acid sequence as Seq Id 16; at least a 95% identical amino acid sequence as Seq Id 16; wherein the amino acid sequence comprise the amino acid sequence as Seq Id 16.
Siegel discloses a protease having an amino acid sequence that has 91% same amino acid sequence as the instant Seq ID 16 [pg. 22-23 Seq. 33].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of Anderson, to include one or more proteases having an amino acid sequence that was substantially identical to an amino acid sequence of SEQ ID NO: 16, as in Siegel, in order to provide an improved sequence that increases the digestion of proteins in a food product by a subject through the ingestion of a supplement. 
Regarding claims 14 and 15, the sequences are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 19: Anderson as modified discloses as discussed above in claim 13.  Anderson also discloses that the food supplement is ingested simultaneously with the food product [0033; 0035; 0056].
Regarding Claim 22:  Anderson as modified discloses as discussed above in claim 13.  Anderson also discloses that the protein is pea or soybean (a legume based protein) [0033; 0034].
Regarding Claim 23:  Anderson as modified discloses as discussed above in claim 13.  Anderson also discloses that the protein whey or casein (animal based) [0033; 0034].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) and Sawao et al. (JP 2002078489) translation as applied to claim 1 above and in further view of Fantz (US 2013/0034530).
Regarding Claim 9:  Anderson discloses as discussed above in claim 1.  Anderson does not disclose that the vegetable protein is broccoli or asparagus protein.
Fantz discloses broccoli and asparagus in a blend containing protease [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the vegetable protein of Anderson for the broccoli or asparagus of Fantz since Anderson discloses that any vegetable source can be used.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) and Sawao et al. (JP 2002078489) translation as applied to claim 1 above and in further view of Cao et al. CN 101455368 Derwent Abstract June 17 2009.
Regarding Claim 10:  Anderson discloses as discussed above in claim 1.  Anderson does not disclose wherein the seed protein is selected from the group consisting of a quinoa protein, a chia seed protein, a peanut protein, a sunflower seed protein, an almond protein, a cashew protein, and a pistachio protein.
Cao discloses almond protein containing protease [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the vegetable protein of Anderson for the almond of Cao since Anderson discloses that any protein source can be used.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) and Siegel et al. (US 2016/0194621) as applied to claim 13 above and in further view of Fantz (US 2013/0034530).
Regarding Claim 24:  Anderson discloses as discussed above in claim 13.  Anderson does not disclose that the vegetable protein is broccoli or asparagus protein.
Fantz discloses broccoli and asparagus in a blend containing protease [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the vegetable protein of Anderson for the broccoli or asparagus of Fantz since Anderson discloses that any vegetable source can be used.
Response to Arguments
The 112 1st rejections of claims 4-6, and 16-18 have been withdrawn due to the cancellation of the claims.
The 112 2nd rejections of claims 4-6, and 16-18 have been withdrawn due to the cancellation of the claims.
The 103 rejections of claims 1-3, 7, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Siegel et al. (US 2016/0194621) have been withdrawn due to the amendments to claim 1.
On pages 7-8, regarding the rejections of claims 1-3, 7, 8, 11, 12 the Applicants assert that the references specifically Siegel does not disclose an at least 95% identical amino acid sequence.  
The rejection has been modified in response to the amendments made to claim 1. 
Regarding claim 13, the rejection has been maintained.  The Applicants assert that Siegel does not disclose a 90% identity to Seq ID 16 and that substrate for the kumamolisin-As is unknown.  The Applicants also assert that Siegel does not disclose proteins.
The Examiner disagrees and maintains that Siegel discloses 91% Seq Id with Seq 16.  It is not clear why the substrate for kumamolisin being unknown is relevant.  Siegel does read on the at least 90% limitation of claim 13.  The Examiner maintains that the protein limitation was met by Anderson.
On page 10, the Applicants assert that Fantz does not resolve the deficiencies of Anderson and Siegel.  The Examiner maintains Fantz because it taught the broccoli and asparagus proteins.  The Examiner does note that the rejection under Siegel has been withdrawn regarding claim 9.
On page 11, the Applicants assert that Cao does not resolve the deficiencies of Anderson and Siegel.  The Examiner maintains Cao because it taught almond protein.  The Examiner does note that the rejection under Siegel has been withdrawn regarding claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793